REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed after final rejection on July 28, 2022, which will be entered into the file.  
By this amendment, the applicant has amended claims 2-4, 7, 9, 18-20, 24, has canceled claims 1, 5-6, 8, 10-12, 14-17, 21-23 and has newly added claims 25-29.  
Claims 2-4, 7, 9, 18-20 and 24-29 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  of prior art references considered, none has disclosed a system for producing a computer generated hologram wherein the system is comprised of a first computing device for preparing data for producing a three dimensional (3D) holographic image of a 3D scene, the device is comprised of a first computing unit arranged for receiving data describing a 3D scene, producing one complex amplitude array for a plurality of 2D image of the 3D scene as viewed from a specific viewing point; and producing a depth-map describing depths of points of the 2D images of the 3D scene relative to the specific viewing point, a second computing device and a spatial light modulator wherein the second computing device is arranged for receiving the one complex amplitude array for the 2D image of the 3D scene and the depth map, decomposing a complex amplitude array corresponding to the 2D image of the 3D scene into slices that correspond to a specific depth according to the depth-map; performing an inverse-Fourier transform of the complex-amplitude array slices, producing inverse-Fourier-transformed complex amplitude arrays; correcting the inverse-Fourier-transformed complex arrays according to the specific depth of each slice producing corrected complex amplitude arrays; 7 summing all the corrected complex amplitude arrays, producing a second complex amplitude array; and producing a corrected optimized complex amplitude array for producing a 3D holographic image of the 3D scene by using only the phase values of the second complex amplitude array, as set forth in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872


/AUDREY Y CHANG/Primary Examiner, Art Unit 2872